Citation Nr: 1311542	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-46 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a right shoulder disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals status post cholecystectomy.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The veteran served on active duty from February 2004 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a right shoulder disability, rated as 10 percent disabling, for residuals status post cholecystectomy, rated as noncompensable, and for a left knee disability, rated as noncompensable.  In January 2012, the RO increased all three ratings as demonstrated on the title page, effective February 24, 2010.

In February 2013, the Veteran testified before the Board at a hearing held at the RO.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claims.  

First, a review of the Virtual VA claims file reveals that none of the Veteran's VA treatment records have been obtained.  The Veteran stated at his hearing that he did obtain treatment for his appealed disabilities at his nearest VA medical center.  Thus, those records should be obtained.  The Veteran also stated that he received ongoing treatment for the disabilities privately and submitted one private record at the hearing.  Therefore, he should be given the opportunity to submit those records, or releases for the VA to obtain those records, on remand.

Next, at his hearing, the Veteran stated that his disabilities had worsened since the most recent VA examination conducted in 2011.  He stated that he could no longer lift his right arm to shoulder level, that he had constant abdominal pain due to his cholecystectomy scar, and that he had a lot of trouble walking due to reduced range of motion related to his left knee disability.  In light of the Veteran's statements that his disabilities have worsened, the Board finds that on remand, VA examinations should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to all of his claims on appeal.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records dated throughout the appeal period.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran. 

2.  Schedule the Veteran for a VA examination to assess the current severity of his left knee, right shoulder, and residuals status post cholecystectomy.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  A rationale must be articulated for all opinions provided, with citation to relevant medical findings.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

